Citation Nr: 0124841	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) New Orleans, Louisiana Regional Office (RO).  
The veteran and his spouse testified at a hearing before a 
Hearing Officer at the RO in May 1999.

In February 2001, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.


REMAND

The veteran seeks service connection for a cervical spine 
disorder.  He also asserts that he is unable to work, 
primarily due to the cervical spine disorder.  He has 
testified that that he sustained a neck injury during service 
in early 1967 when he was attacked by a number of people.  He 
asserts that he was hospitalized at Clark Air Force Base 
following that incident and prepared for surgery, but that 
surgery was not conducted.  He has indicated that he has had 
chronic neck pain since that injury in service.  He testified 
that he has received private treatment for the neck disorder, 
to include Dr. Abraham.

The service medical records do not show treatment for a neck 
injury in service.  Private outpatient records show that the 
veteran was seen for complaints of neck pain following 
injuries sustained in motor vehicle accidents in 1992, 1994 
and 1996.  An April 1992 entry noted that the veteran had a 
pre-existing problem with his neck, in that he had apparently 
developed degenerative disease of the cervical spine at C6,7 
ten years earlier.  An October 1992 report noted that the 
veteran reported a similar neck problem ten years earlier 
which was more severe than the current problem and that took 
one year to recover from.  A May 1996 entry noted that the 
veteran was involved in a motor vehicle accident in March 
1996 and the assessment was degenerative joint disease 
aggravated by acute muscle injury.

On VA examination in June 1997, the veteran reported that he 
had a physical examination in 1968 at the Alexandria VA 
Medical Center for employment as a border patrol agent and 
that he was not accepted for that work.  It was also noted 
that he did fairly well until 1981, when his neck began to 
bother him and he was hospitalized for several days and an 
MRI was performed.  The veteran reported that he had had five 
motor vehicle accidents and indicated that he was 
hospitalized in 1994 and 1995 following each of two 
incidents.  The examiner noted that there was  a history of 
an acute injury to the neck in 1967 and indicated that he did 
not know whether the neck injury was of any significance at 
that time.  The history of repeated neck trauma in multiple 
motor vehicle accidents was noted.  It was concluded that 
there were no neck abnormalities except those due to bone 
injury or disease and those were repeated trauma with 
degenerative spondylosis of the spine.  It was indicated that 
the veteran's impairment due to pain was moderate.  

In August 2001, the veteran submitted a private medical 
statement written in Spanish.  The translated statement 
indicates that following examination and review of x-rays and 
the present details, including previous diagnoses, it was 
concluded that the damage to the C-6, C-7 was more than 30 
years old and seemed to be due to very traumatic wounds, such 
as assault blows.  The Board notes that the veteran did not 
submit a waiver of RO consideration of this evidence.  See 
38 C.F.R. § 20.1304.

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has testified that he was hospitalized at Clark 
Air Force Base following the alleged incident in service 
which resulted in a neck injury.  38 C.F.R. § 3.159(c) (2) 
provides that the VA will make as many requests as are 
necessary to obtain relevant records, to include service 
medical records.  It is provided that the VA will end its 
efforts to obtain records from a Federal department or agency 
only if it is concluded that the records sought do not exist 
or that further efforts to obtain those records would be 
futile.  The RO should attempt to obtain all records from 
Clark Air Force Base pertaining to the veteran.  

In addition, the RO should attempt to obtain all private 
medical records pertaining to the veteran dated from 1981 to 
the present, to include all records of treatment following 
motor vehicle accidents in 1992, 1994, 1995 and 1996.  The RO 
should also attempt to obtain the report of physical 
examination conducted at the Alexandria VA Medical Center in 
1968.  

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)" and to 
provide a medical examination when such examination is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

The veteran should be afforded a VA examination for the 
purpose of determining the current nature and etiology of the 
claimed cervical spine disorder.  The examiner must be 
provided with the claims file so that all medical records 
pertaining to the claimed injury can be reviewed prior to 
rendering the requested opinions.

The Board notes that changes to the regulations dealing with 
total disability ratings based on inability to engage in 
substantially gainful employment in claims for service 
connected compensation and nonservice connected pension have 
been proposed.  See 66 Fed. Reg. 49886 (Oct. 1, 2001)

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed cervical spine 
disorder since service, to include the 
name, address and dates of treatment 
related to hospitalization in 1981; the 
name and address of each provider who 
treated him following motor vehicle 
accidents in April 1992, September 1994, 
March 1996 and any other accidents 
involving injury to the cervical spine; 
and the full name, address and dates of 
treatment by Dr. Abraham as mentioned in 
his testimony in February 2001.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source, not currently of 
record.  Once obtained, all records must 
be associated with the claims folder.

2.  The RO should obtain all VA 
outpatient reports not of record 
pertaining to the veteran, to include a 
copy of a report of physical examination 
conducted at the Alexandria VA Medical 
Center in 1968 for the purpose of 
employment by the border patrol.  Once 
obtained, all records must be associated 
with the claims folder.

3.  The RO should contact the National 
Personnel Records Center and any other 
appropriate service department and 
request that the records of treatment of 
the veteran at Clark Air Force Base in 
early 1967 be obtained.  All records 
obtained must be associated with the 
claims file.

4.  The RO should ensure that its efforts 
to obtain the requested records in 
Paragraph Nos. 1, 2 and 3 above, are 
fully documented in the claims folder.  
If such records do not exist or if 
further efforts to obtain those records 
would be futile, the RO should so 
indicate in the claims folder.  If any 
identified evidence is not available, the 
RO should notify the appellant as 
mandated by the VCAA.

5.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed cervical spine 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the complete 
medical record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current cervical spine disability 
which was incurred in or aggravated by 
service.  The examiner should also 
express an opinion as to the effect of 
the veteran's cervical spine disorder on 
his ability to work.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

7.  Following completion of the above, 
the RO review the veteran's claims.  If 
the claims remain denied, a supplemental 
statement of the case should be issued to 
the appellant and his representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




